        Case2:18-cv-04375-CFK
       Case  2:18-cv-04375-CFKDocument
                                Document 17 Filed
                                       15-1  Filed12/05/18
                                                   12/07/18 Page
                                                             Page1of1
                                                                  1 of 1




                                                                                 APPENDIX X


                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA
    JAMES EVERETT SHELTON, et al.                    CIVIL ACTION

               v.
                                                     NO. 2:18-cv-4375
    DIRECT ENERGY, LP, et al.
                                          ORDER

       AND NOW, this 7-rlA.         Day of    Ju c~ < , 2018 , it is hereby
       ORDERED that the application of Jonathan P. Misny          , Esquire, to practice in this

court pursuant to Local Rule of Civil Procedure 83 .5.2(b) is

       Jii_ GRANTED.
       .J:l DENIED.
